Citation Nr: 0906431	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  08-32 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease as 
secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from June 1951 to 
July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is diagnosed to have ischemic cardiomyopathy 
and coronary artery disease resulting in triple coronary 
artery bypass graft in March 2007.

2.  In rating decision issued in February 1996, the RO found 
that the Veteran's hypertension had its onset in service in 
1968, and granted service connection for hypertension 
evaluated as 10 percent disabling effective March 1995.

3.  The evidence is in equipoise that the Veteran's current 
heart disease is proximately due to or the result of his 
service-connected hypertension.


CONCLUSION OF LAW

The veteran's heart disease is proximately caused by or the 
result of his service-connected hypertension.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310  (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claim given the favorable 
nature of the Board's decision. 

The veteran has claimed that he has heart disease that has 
been caused by his service-connected hypertension.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In January 2007, the Veteran was referred to a cardiologist 
for complaints of shortness of breath and back discomfort.  
The Veteran's history of hypertension was noted.  The 
assessment was probable ischemic cardiomyopathy with an 
ejection fraction of approximately 40 percent.  It was noted 
that the Veteran's hypertension was currently well 
controlled.  A cardiac catheterization was recommended.  The 
Veteran was admitted to a private hospital on February 23, 
2007, and underwent cardiac catheterization that demonstrated 
the presence of multiple occluded coronary arteries (100 
percent right, 95 percent distal left main, 95 percent 
proximal circumflex and 50 percent mid left anterior 
descending).  The Veteran underwent triple coronary artery 
bypass grafting on March 1, 2007.  The Veteran was discharged 
from the hospital on March 6, 2007.  The discharge diagnoses 
included left main and multivessel coronary artery disease, 
status post coronary artery bypass grafting; ischemic 
cardiomyopathy with ejection fraction of 30 to 35 percent; 
and hypertension.  Follow-up treatment records show that the 
Veteran's coronary artery disease has been asymptomatic since 
the coronary artery bypass grafting and his functional 
capacity has improved.

In support of his claim, the Veteran submitted a statement 
from his private treating cardiologist dated in June 2007.  
This doctor opined that it is likely that the Veteran's 
hypertension did have some contribution to his development of 
coronary artery disease and ischemic cardiomyopathy requiring 
bypass surgery.  In a second statement from this same 
cardiologist dated in March 2008, the doctor opined that the 
Veteran has longstanding hypertension which "likely as not 
contributed to the development of coronary artery disease."  
His rationale for this opinion was that hypertension is a 
well established risk factor for the development of coronary 
artery disease.  Thus he believed it was a significant 
contributing factor in the Veteran's development of coronary 
artery disease.

In January 2008, the Veteran was provided with a VA 
examination.  After reviewing the claims file and 
interviewing and examining the Veteran, the examiner 
diagnosed the Veteran to have hypertension and coronary 
artery disease, resolved at the present time via triple 
coronary artery bypass graft.  The examiner stated that the 
Veteran has multiple risk factors for coronary artery disease 
(including history of smoking, obesity and concurrent 
respiratory problems) besides just his hypertension.  The 
examiner further stated that it would be speculative for him 
to resolve the cause and effect relationship between the 
Veteran's hypertension and his coronary artery disease based 
upon this examination.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that the evidence is at least in equipoise as 
to whether the Veteran's current heart disease (coronary 
artery disease and ischemic cardiomyopathy) is related to his 
service-connected hypertension.  The Veteran's private 
cardiologist has submitted opinions that support the 
Veteran's contention that his current heart disease is 
proximately due to or the result of his service-connected 
hypertension.  However, this cardiologist failed to discuss 
the fact that the Veteran has other risk factors for coronary 
artery disease and their relationship versus that of his 
hypertension in his development of his current heart disease.  

However, although the VA examiner discussed the Veteran's 
other risk factors for coronary artery disease, he then 
failed to provide a definitive opinion as to whether the 
Veteran's hypertension at least as likely as not played a 
significant role in the Veteran's current heart disease.  
Rather, he stated that it would be speculative for him to 
opine as to the cause and effect relationship between the 
Veteran's hypertension and his coronary artery disease.  
Furthermore, he acknowledges that the Veteran's hypertension 
was a risk factor.  

A medical opinion based on speculation, without supporting 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 5 Vet. App. 104, 145 
(1999).  The Board finds that both the private cardiologist's 
and the VA examiner's opinions were based upon speculation, 
without supporting data or other rationale, because they both 
failed to discuss the cause and effect of all the Veteran's 
risk factors and whether his hypertension had a more 
significant contribution than any of his other risk factors.  
Thus, the Board finds that neither opinion carries more 
weight than the other.   Furthermore, the Board notes that 
the evidence does indicate that the Veteran's hypertension is 
a risk factor for coronary artery disease and ischemic 
cardiomyopathy, and the Veteran has a longstanding history of 
hypertension, supporting a finding of a correlation between 
the Veteran's hypertension and his current heart disease. 

The Board finds, therefore, that the evidence is in equipoise 
as to whether the Veteran's current heart disease is 
proximately due to or a result of his service-connected 
hypertension.  The evidence being in equipoise, the Board 
resolves reasonable doubt in favor of the Veteran.  
Consequently, service connection for the Veteran's current 
heart disease (i.e., coronary artery disease and ischemic 
cardiomyopathy) is granted as secondary to service-connected 
hypertension.


ORDER

Entitlement to service connection for heart disease as 
secondary to service-connected hypertension is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


